Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20170176530-(Cottrell et al) [herein “Cottrell”], in view of Non-Patent Literature IEEE-(2019)-(Sguigna)-”Mitigating JTAG as an Attack Surface”.
Regarding claim 1 –
Cottrell teaches (a) remote access controller providing management of a plurality of components of an IHS (Information Handling System), wherein the components comprise a processor supporting a debugging interface, (Fig 1, Item 108 “JTAG Control FPGA”, plus JTAG connections shown to devices 102 “Processor” and 104 “FPGA”) plus “In the illustrative embodiment the trusted boot component 108 is an FPGA. JTAG control software and/or firmware is implemented in the trusted boot component 108”; i.e. Item 108 acts as the processor controlling the JTAG interface to “All JTAG enabled devices 102, 104 of the module 100” (Page 2, Paragraph [0026]).
Cottrell also teaches determine a status of the debugging interface of the processor;  “When the module 100 has been placed in secure state, the first set of user-defined I/O pins 106, which are connected to JTAG ports of the JTAG enabled devices 102, 104, and the second set of user-defined I/O pins 112, which are connected to the debug headers 110, are configured as inputs. All of these signal paths are continuously monitored for activity. Activity on any of these signal paths, while the module 100 is in the secure state, triggers an alarm to a controlling entity” (Page 3, Paragraph [0031]).
In addition, Cottrell teaches if the status indicates an active debugging interface status and the first signaling pathway remains in a reset state, signal an unauthorized debugging session, “When the module 100 has been placed in secure state, the first set of user-defined I/O pins 106, which are connected to JTAG ports of the JTAG enabled devices 102, 104, and the second set of user-defined I/O pins 112, which are connected to the debug headers 110, are configured as inputs. All of these signal paths are continuously monitored for activity. Activity on any of these signal paths, while the module 100 is in the secure state, triggers an alarm to a controlling entity” (Page 3, Paragraph [0031]) plus (Fig 1, signal “ALARM”).
Cottrell does not teach wherein the remote access controller is configured to: maintain a first signaling pathway of the debugging interface in a reset state.
Sguigna, however teaches wherein the remote access controller is configured to: maintain a first signaling pathway of the debugging interface in a reset state; “This is often accomplished by fusing off the TMS signal (permanently placing the JTAG finite state-machine in the Test-Logic-Reset state): But in this instance, all JTAG functions are disabled—even public functions for board test and software development debug functions become unavailable. Because the JTAG port is often necessary for board/system test, debug, and validation, this is unacceptable” (Page 4, section III “Why is JTAG a Security Risk”, Subsection A “Chip-Level Mitigations”) plus (Fig 7) and “Secure JTAG either authorizes access or locks the port” (Page 5, section IV “Mitigations”, Subsection A.).
Cottrell and Sguigna are analogous art because they are both directed to advanced methods of providing security for Joint Test Access Group (JTAG) testing interfaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system interfaces defined by Cottrell with the JTAG interface locking strategy defined by Sguigna, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to control access to a JTAG interface on an information system at a granular level.

Regarding claim 3 –
The combination of Cottrell and Sguigna teaches all the limitations of claim 1 above.
Cottrell also teaches wherein the debugging interface comprises a JTAG (Joint Test Access Group) interface, (Fig 1) plus “When the module 100 has been placed in secure state, the first set of user-defined I/O pins 106, which are connected to JTAG ports of the JTAG enabled devices 102, 104, and the second set of user-defined I/O pins 112, which are connected to the debug headers 110, are configured as inputs. All of these signal paths are continuously monitored for activity. Activity on any of these signal paths, while the module 100 is in the secure state, triggers an alarm to a controlling entity” (Page 3, Paragraph [0031]).

Regarding claim 4 –
The combination of Cottrell and Sguigna teaches all the limitations of claim 1 above.
Cottrell also teaches wherein the first signaling pathway is maintained in the reset state upon initialization of the remote access controller, “When the module 100 has been placed in secure state, the first set of user-defined I/O pins 106, which are connected to JTAG ports of the JTAG enabled devices 102, 104, and the second set of user-defined I/O pins 112, which are connected to the debug headers 110, are configured as inputs. All of these signal paths are continuously monitored for activity. Activity on any of these signal paths, while the module 100 is in the secure state, triggers an alarm to a controlling entity” (Page 3, Paragraph [0031]) plus (Fig 1, signal “ALARM”).

Regarding claim 5 –
The combination of Cottrell and Sguigna teaches all the limitations of claim 1 above.
Sguigna also teaches wherein initialization of the remote access controller is completed prior to initialization of the processor, “At the foundation is the Cerberus microcontroller, and it and each active component (that is, devices that boot to an operational state before the platform’s host processor completes its initialization and becomes capable of challenging the devices) are roots of trust for their own functional domains” (Page 6, section 2a “Project Cerberus”).
	
Regarding claim 17 –
	Cottrell teaches (a) method for supporting secure hardware debugging of components of an Information Handling System (IHS), wherein the components comprise a processor supporting a JTAG (Joint Test Access Group) interface, (Fig 1, Item 108 “JTAG Control FPGA”, plus JTAG connections shown to devices 102 “Processor” and 104 “FPGA”) plus “In the illustrative embodiment the trusted boot component 108 is an FPGA. JTAG control software and/or firmware is implemented in the trusted boot component 108”; i.e. Item 108 acts as the processor controlling the JTAG interface to “All JTAG enabled devices 102, 104 of the module 100” (Page 2, Paragraph [0026]).
	Cottrell also teaches determining a status of the JTAG interface of the processor; “When the module 100 has been placed in secure state, the first set of user-defined I/O pins 106, which are connected to JTAG ports of the JTAG enabled devices 102, 104, and the second set of user-defined I/O pins 112, which are connected to the debug headers 110, are configured as inputs. All of these signal paths are continuously monitored for activity. Activity on any of these signal paths, while the module 100 is in the secure state, triggers an alarm to a controlling entity” (Page 3, Paragraph [0031]).
	In addition, Cottrell teaches if the status indicates an active JTAG interface status and the first signaling pathway remains in a reset state, signaling an unauthorized debugging session, “When the module 100 has been placed in secure state, the first set of user-defined I/O pins 106, which are connected to JTAG ports of the JTAG enabled devices 102, 104, and the second set of user-defined I/O pins 112, which are connected to the debug headers 110, are configured as inputs. All of these signal paths are continuously monitored for activity. Activity on any of these signal paths, while the module 100 is in the secure state, triggers an alarm to a controlling entity” (Page 3, Paragraph [0031]) plus (Fig 1, signal “ALARM”).
	Cottrell does not teach maintaining, by a remote access controller of the IHS, a first signaling pathway of the JTAG interface in a reset state; “This is often accomplished by fusing off the TMS signal (permanently placing the JTAG finite state-machine in the Test-Logic-Reset state): But in this instance, all JTAG functions are disabled—even public functions for board test and software development debug functions become unavailable. Because the JTAG port is often necessary for board/system test, debug, and validation, this is unacceptable” (Page 4, section III “Why is JTAG a Security Risk”, Subsection A “Chip-Level Mitigations”) plus (Fig 7) and “Secure JTAG either authorizes access or locks the port” (Page 5, section IV “Mitigations”, Subsection A.).
	Sguigna, however teaches maintaining, by a remote access controller of the IHS, a first signaling pathway of the JTAG interface in a reset state; “This is often accomplished by fusing off the TMS signal (permanently placing the JTAG finite state-machine in the Test-Logic-Reset state): But in this instance, all JTAG functions are disabled—even public functions for board test and software development debug functions become unavailable. Because the JTAG port is often necessary for board/system test, debug, and validation, this is unacceptable” (Page 4, section III “Why is JTAG a Security Risk”, Subsection A “Chip-Level Mitigations”) plus (Fig 7) and “Secure JTAG either authorizes access or locks the port” (Page 5, section IV “Mitigations”, Subsection A.).
Cottrell and Sguigna are analogous art because they are both directed to advanced methods of providing security for Joint Test Access Group (JTAG) testing interfaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system interfaces defined by Cottrell with the JTAG interface locking strategy defined by Sguigna, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to control access to a JTAG interface on an information system at a granular level.

Regarding claim 19 –
The combination of Cottrell and Sguigna teaches all the limitations of claim 1 above.
Cottrell also teaches wherein the first signaling pathway is maintained in the reset state upon initialization of the remote access controller, “When the module 100 has been placed in secure state, the first set of user-defined I/O pins 106, which are connected to JTAG ports of the JTAG enabled devices 102, 104, and the second set of user-defined I/O pins 112, which are connected to the debug headers 110, are configured as inputs. All of these signal paths are continuously monitored for activity. Activity on any of these signal paths, while the module 100 is in the secure state, triggers an alarm to a controlling entity” (Page 3, Paragraph [0031]) plus (Fig 1, signal “ALARM”).

Regarding claim 20 –
The combination of Cottrell and Sguigna teaches all the limitations of claim 19 above.
Sguigna also teaches wherein initialization of the remote access controller is completed prior to initialization of the processor, “At the foundation is the Cerberus microcontroller, and it and each active component (that is, devices that boot to an operational state before the platform’s host processor completes its initialization and becomes capable of challenging the devices) are roots of trust for their own functional domains” (Page 6, section 2a “Project Cerberus”).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20170176530-(Cottrell et al) [herein “Cottrell”], in view of Non-Patent Literature IEEE-(2019)-(Sguigna)-”Mitigating JTAG as an Attack Surface”, and further in view of U.S. Patent 8601279-(Little et al) [herein “Little”].
Regarding claim 6 –
The combination of Cottrell and Sguigna teaches all the limitations of claim 1 above.
The combination of Cottrell and Sguigna does not teach wherein the status of the debugging interface of the processor is determined by querying a register of the processor.
Little, however teaches wherein the status of the debugging interface of the processor is determined by querying a register of the processor, (Fig 8A, “SEC Status Register”) plus “The COMPARE_KEYS 504 command is issued when CMD [2:0]="001" is written to the SM-CTRL register. This command provides the results of two comparisons. It compares the current password with the test password, and it compared the current key with the previously written key. The results are provided in the SM-STATUS register” (Col , Line 64 – Col 7, Line 2); where examiner notes that the SM-Status register of the text is the SEC Status Register of Figure 8A and will report the results of both authorized and unauthorized access attempts.
Cottrell, Sguigna and Little are analogous art because they are directed to advanced methods of providing security for server systems/ Information Handling Systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system interfaces defined by Cottrell with the JTAG interface locking strategy defined by Sguigna with the register feedback mechanism of Little, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to control access to a JTAG interface on an information system at a granular level via updates to the system firmware.

Regarding claim 7 –
The combination of Cottrell and Sguigna teaches all the limitations of claim 1 above.
The combination of Cottrell and Sguigna does not teach wherein contents of the register are written by the processor to indicate detected activity on the debugging interface.
Little, however teaches wherein contents of the register are written by the processor to indicate detected activity on the debugging interface, “(Fig 8A, “SEC Status Register”) plus “The COMPARE_KEYS 504 command is issued when CMD [2:0]="001" is written to the SM-CTRL register. This command provides the results of two comparisons. It compares the current password with the test password, and it compared the current key with the previously written key. The results are provided in the SM-STATUS register” (Col , Line 64 – Col 7, Line 2); where examiner notes that the SM-Status register of the text is the SEC Status Register of Figure 8A and will report the results of both authorized and unauthorized access attempts.
Cottrell, Sguigna and Little are analogous art because they are directed to advanced methods of providing security for server systems/ Information Handling Systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system interfaces defined by Cottrell with the JTAG interface locking strategy defined by Sguigna with the register feedback mechanism of Little, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to control access to a JTAG interface on an information system at a granular level via updates to the system firmware.

Claims 2, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20170176530-(Cottrell et al) [herein “Cottrell”], in view of Non-Patent Literature IEEE-(2019)-(Sguigna)-”Mitigating JTAG as an Attack Surface”, and further in view of U.S. Patent Publication 20190163497-(Samuel et al) [herein “Samuel”].
Regarding claim 2 – 
The combination of Cottrell and Sguigna teaches all the limitations of claim 1 above.
Cottrell also teaches wherein the remote access controller is further configured to: receive a request for use of the debugging interface; “The internal JTAG connections are based upon separate authenticated control interface messages to the processor circuitry 203 of the trusted boot component 202” (Page 4, Paragraph [0041]).
Sguigna also teaches utilize the updated firmware to release the reset state on the first signaling pathway; and signal an authorized debugging session, “Secure JTAG either authorizes access or locks the port” (Page 5, section IV “Mitigations”, Subsection A.).
The combination of Cottrell and Sguigna does not teach receive updated firmware for operation of the remote access controller.
Samuel, however teaches receive updated firmware for operation of the remote access controller; “BIOS/firmware 136 comprises firmware compatible with the Extensible Firmware Interface (EFI) Specification and Framework” (Page 3, Paragraph [0028]) plus “EFI allows extension of platform firmware by loading EFI driver and EFI application images which, when loaded, have access to EFI-defined runtime and boot services” (Page 3, Paragraph [0038]).
Cottrell, Sguigna and Samuel are analogous art because they are directed to advanced methods of providing security for server systems/ Information Handling Systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system interfaces defined by Cottrell with the JTAG interface locking strategy defined by Sguigna with the dynamic firmware updates of Samuel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to control access to a JTAG interface on an information system at a granular level via updates to the system firmware.

Regarding claim 8 –
	The combination of Cottrell, Sguigna and Samuel teaches all the limitations of claim 2 above.
	Cottrell also teaches wherein the remote access controller is further configured to report a sensor output indicating whether the debugging session is authorized or unauthorized, (Fig 1, signal “ALARM”) plus  “Activity on any of these signal paths, while the module 100 is in the secure state, triggers an alarm to a controlling entity” (Page 3, Paragraph [0031]).

Regarding claim 18 –
	The combination of Cottrell and Sguigna teaches all the limitations of claim 17 above.
	Cottrell also teaches receiving a request for use of the JTAG interface; “The internal JTAG connections are based upon separate authenticated control interface messages to the processor circuitry 203 of the trusted boot component 202” (Page 4, Paragraph [0041])I.
	Sguigna also teaches utilizing the updated firmware of the remote access controller to release the reset state on the first signaling pathway; and signaling an authorized debugging session, “Secure JTAG either authorizes access or locks the port” (Page 5, section IV “Mitigations”, Subsection A.).
	The combination of Cottrell and Sguigna does not teach receiving updated firmware for operation of the remote access controller.
	Samuel, however teaches receiving updated firmware for operation of the remote access controller; “BIOS/firmware 136 comprises firmware compatible with the Extensible Firmware Interface (EFI) Specification and Framework” (Page 3, Paragraph [0028]) plus “EFI allows extension of platform firmware by loading EFI driver and EFI application images which, when loaded, have access to EFI-defined runtime and boot services” (Page 3, Paragraph [0038]).
Cottrell, Sguigna and Samuel are analogous art because they are directed to advanced methods of providing security for server systems/ Information Handling Systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system interfaces defined by Cottrell with the JTAG interface locking strategy defined by Sguigna with the dynamic firmware updates of Samuel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to control access to a JTAG interface on an information system at a granular level via updates to the system firmware.

Claims 10, 11 and 13 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20170176530-(Cottrell et al) [herein “Cottrell”], in view of Non-Patent Literature IEEE-(2019)-(Sguigna)-”Mitigating JTAG as an Attack Surface”, and further in view of U.S. Patent Publication 20180164368-(Song).
Regarding claim 10 –
	Cottrell teaches (a)n Information Handling System (IHS) comprising: a debugging connector that supports a debugging interface and receives a connection by a diagnostic tool; (Fig 2, Item 242, “GPIO tor development/debug/JTAG connections”) plus “additional GPIO pins 240 of the trusted boot component 202 are coupled to a debug connector interface 242 on the CCA 200. JTAG signals of the processing circuitry 203 may be routed to the debug connector interface 242” (Page 4, Paragraph [0045])I.
	Cottrell also teaches a plurality of components, each supporting the debugging interface of the debugging connector; (Fig 2, Item 242, “GPIO tor development/debug/JTAG connections”) plus “additional GPIO pins 240 of the trusted boot component 202 are coupled to a debug connector interface 242 on the CCA 200. JTAG signals of the processing circuitry 203 may be routed to the debug connector interface 242” (Page 4, Paragraph [0045]).
	In addition, Cottrell teaches a remote access controller proving management of the plurality of components, (Fig 1, Item 108 “JTAG Control FPGA”).
	Cottrell also teaches determine a debugging status for each of the plurality of components; “When the module 100 has been placed in secure state, the first set of user-defined I/O pins 106, which are connected to JTAG ports of the JTAG enabled devices 102, 104, and the second set of user-defined I/O pins 112, which are connected to the debug headers 110, are configured as inputs. All of these signal paths are continuously monitored for activity. Activity on any of these signal paths, while the module 100 is in the secure state, triggers an alarm to a controlling entity” (Page 3, Paragraph [0031]).
	Additionally, Cottrell teaches if the status indicates an active debugging status by any of the plurality of components and the first signaling pathway remains in a reset state, signal an unauthorized debugging session, “When the module 100 has been placed in secure state, the first set of user-defined I/O pins 106, which are connected to JTAG ports of the JTAG enabled devices 102, 104, and the second set of user-defined I/O pins 112, which are connected to the debug headers 110, are configured as inputs. All of these signal paths are continuously monitored for activity. Activity on any of these signal paths, while the module 100 is in the secure state, triggers an alarm to a controlling entity” (Page 3, Paragraph [0031]) plus (Fig 1, signal “ALARM”).
	Cottrell does not teach wherein the remote access controller is configured to: maintain a first signaling pathway of the debugging interface in a reset state, nor does it teach detect a coupling of the diagnostic tool to the debugging connector.
	Sguigna, however teaches wherein the remote access controller is configured to: maintain a first signaling pathway of the debugging interface in a reset state; “This is often accomplished by fusing off the TMS signal (permanently placing the JTAG finite state-machine in the Test-Logic-Reset state): But in this instance, all JTAG functions are disabled—even public functions for board test and software development debug functions become unavailable. Because the JTAG port is often necessary for board/system test, debug, and validation, this is unacceptable” (Page 4, section III “Why is JTAG a Security Risk”, Subsection A “Chip-Level Mitigations”) plus (Fig 7) and “Secure JTAG either authorizes access or locks the port” (Page 5, section IV “Mitigations”, Subsection A.).
Cottrell and Sguigna are analogous art because they are both directed to advanced methods of providing security for Joint Test Access Group (JTAG) testing interfaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system interfaces defined by Cottrell with the JTAG interface locking strategy defined by Sguigna, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to control access to a JTAG interface on an information system at a granular level.
The combination of Cottrell and Sguigna does not teach detect a coupling of the diagnostic tool to the debugging connector.
Song, however teaches detect a coupling of the diagnostic tool to the debugging connector; “A JTAG controller controls the JTAG chip to perform self-detection of the testing circuit board” (Page 1, Paragraph [0010]).
Cottrell, Sguigna and Song are analogous art because they are directed to advanced methods of providing security for Joint Test Access Group (JTAG) testing interfaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system interfaces defined by Cottrell with the JTAG interface locking strategy defined by Sguigna with the detection of hardware connections of Song, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to control access to a JTAG interface on an information system at a granular level with a higher degree of detection of unauthorized access to the system.

Regarding claim 11 –
	The combination of Cottrell, Sguigna and Song teaches all the limitations of claim 10 above.
	The examiner is presented with a choice to examine of wherein the plurality of components supporting the debugging interface comprise one or more of: a processor, a storage controller, an I/O controller and a programmable logic device, and selects “programmable logic device”.
	Cottrell teaches wherein the plurality of components supporting the debugging interface comprise one or more of: a processor, a storage controller, an I/O controller and a programmable logic device, (Fig 1, Item 108 “JTAG Control FPGA”) where examiner notes that the FPGA is a programmable logic device.

Regarding claim 13 –
	The combination of Cottrell, Sguigna and Song teaches all the limitations of claim 10 above.
	Cottrell also teaches wherein the debugging interface comprises a JTAG (Joint Test Access Group) interface, (Fig 1) plus “When the module 100 has been placed in secure state, the first set of user-defined I/O pins 106, which are connected to JTAG ports of the JTAG enabled devices 102, 104, and the second set of user-defined I/O pins 112, which are connected to the debug headers 110, are configured as inputs. All of these signal paths are continuously monitored for activity. Activity on any of these signal paths, while the module 100 is in the secure state, triggers an alarm to a controlling entity” (Page 3, Paragraph [0031]).

Regarding claim 14 –
	The combination of Cottrell, Sguigna and Song teaches all the limitations of claim 10 above.
	Sguigna also teaches wherein the first signaling pathway is maintained in the reset state upon initialization of the remote access controller and prior to initialization of the plurality of components, “At the foundation is the Cerberus microcontroller, and it and each active component (that is, devices that boot to an operational state before the platform’s host processor completes its initialization and becomes capable of challenging the devices) are roots of trust for their own functional domains” (Page 6, section 2a “Project Cerberus”).

Regarding claim 15 –
	The combination of Cottrell, Sguigna and Song teaches all the limitations of claim 10 above.
	Cottrell also teaches wherein the debugging status for each of the plurality of components is determined by querying a register of each of the respective components, (Fig 2., “Component Control/ Status”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20170176530-(Cottrell et al) [herein “Cottrell”], in view of Non-Patent Literature IEEE-(2019)-(Sguigna)-”Mitigating JTAG as an Attack Surface”, in view of U.S. Patent Publication 20190163497-(Samuel et al) [herein “Samuel”], and further in view of U.S. Patent Publication 20180293066-(Ali et al) [herein “Ali”].
Regarding claim 9 –
	The combination of Cottrell, Sguigna and Samuel teaches all the limitations of claim 8 above.
	The combination of Cottrell, Sguigna and Samuel does not teach wherein a remote management application monitors the sensor output status reported by a plurality of remote access controllers.
	Ali, however teaches wherein a remote management application monitors the sensor output status reported by a plurality of remote access controllers, (Fig 1) plus “Such management resources may by referred to as service processors, remote access controllers, baseboard management controllers, and/or derivatives thereof. Such management resources may be communicatively coupled to centralized or distributed remote management resources represented in FIG. 1” (Page 3, Paragraph [0035]).
Cottrell, Sguigna, Samuel and Ali are analogous art because they are directed to advanced methods of providing security for server systems/ Information Handling Systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system interfaces defined by Cottrell with the JTAG interface locking strategy defined by Sguigna with the dynamic firmware updates of Samuel and with the multi-server management of Ali, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to control access to a JTAG interface on multiple information system at a granular level via updates to the system firmware.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20170176530-(Cottrell et al) [herein “Cottrell”], in view of Non-Patent Literature IEEE-(2019)-(Sguigna)-”Mitigating JTAG as an Attack Surface”, in view of U.S. Patent Publication 20180164368-(Song), and further in view of U.S. Patent Publication 20190163497-(Samuel et al) [herein “Samuel”].
Regarding claim 12 –
	The combination of Cottrell, Sguigna and Song teaches all the limitations of claim 10 above.
	Cottrell also teaches wherein the remote access controller is further configured to: receive a request for use of the debugging interface; “The internal JTAG connections are based upon separate authenticated control interface messages to the processor circuitry 203 of the trusted boot component 202” (Page 4, Paragraph [0041]).
	Sguigna also teaches utilize the updated firmware to release the reset state on the first signaling pathway; and signal an authorized debugging session, “Secure JTAG either authorizes access or locks the port” (Page 5, section IV “Mitigations”, Subsection A.).
	The combination of Cottrell, Sguigna and Song does not teach receive updated firmware for operation of the remote access controller.
	Samuel, however teaches receive updated firmware for operation of the remote access controller; “BIOS/firmware 136 comprises firmware compatible with the Extensible Firmware Interface (EFI) Specification and Framework” (Page 3, Paragraph [0028]) plus “EFI allows extension of platform firmware by loading EFI driver and EFI application images which, when loaded, have access to EFI-defined runtime and boot services” (Page 3, Paragraph [0038])
Cottrell, Sguigna, Song and Samuel are analogous art because they are directed to advanced methods of providing security for Joint Test Access Group (JTAG) testing interfaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system interfaces defined by Cottrell with the JTAG interface locking strategy defined by Sguigna with the detection of hardware connections of Song and the secure firmware update techniques of Samuel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to control access to a JTAG interface on an information system at a granular level with a higher degree of detection of unauthorized access to the system.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20170176530-(Cottrell et al) [herein “Cottrell”], in view of Non-Patent Literature IEEE-(2019)-(Sguigna)-”Mitigating JTAG as an Attack Surface”, in view of U.S. Patent Publication 20180164368-(Song), and further U.S. Patent Publication 20070234332-(Brundridge et al) [herein “Brundridge”].
Regarding claim 16 – 
	The combination of Cottrell, Sguigna and Song teaches all the limitations of claim 10 above.
	Cottrell also teaches signaling an unauthorized debug session, (Fig 1, signal “ALARM”) plus  “Activity on any of these signal paths, while the module 100 is in the secure state, triggers an alarm to a controlling entity” (Page 3, Paragraph [0031]).
	The combination of Cottrell, Sguigna and Song does not teach the remote access controller is further configured to initiate a shutdown procedure of the IHS.
	Brundridge, however teaches the remote access controller is further configured to initiate a shutdown procedure of the IHS, “The management resource is preferably operable to power-up, reset, and shutdown each of the processing resources individually.” (Page 5, Paragraph [0048]).
Cottrell, Sguigna, Song and Brundridge are analogous art because they are directed to advanced methods of providing security for information systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system interfaces defined by Cottrell with the JTAG interface locking strategy defined by Sguigna with the detection of hardware connections of Song and the ability to shut down a system before it becomes compromised provided by Brundridge, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to control access to a JTAG interface on an information system at a granular level with a higher degree of protection against unauthorized access to the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111